Exhibit 10.30

 

GLADSTONE CAPITAL CORPORATION

 

Fourth Amendment to

Amended and Restated 2001 Equity Incentive Plan

 

RECITALS

 

A.                                   On June 2, 2001, the Board of Directors of
Gladstone Capital Corporation, a Maryland corporation (the “Company”), adopted
the 2001 Equity Incentive Plan.

 

B.                                     On July 23, 2001, the Board of Directors
and stockholders of the Company approved the Amended and Restated 2001 Equity
Incentive Plan (the “Plan”).

 

C.                                     On December 7, 2004, the Board of
Directors of the Company approved the forgoing Fourth Amendment to the Plan,
which was ratified by the Company’s stockholders on February 9, 2005.

 

AMENDMENT

 

1.                                       Section 4(a) of the Plan shall be
amended and restated in its entirety to read as follows:

 

“(a)   Share Reserve.  Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the capital stock that may be issued pursuant to
Stock Awards shall be two million two hundred fifty thousand (2,250,000) shares
of capital stock.  Stock Awards shall be comprised of Common Stock or Preferred
Stock as determined by the Board in its discretion.”

 

2.                                       Article 6 of the Plan shall be amended
by adding a new section 6(n) thereto as follows:

 

“(n)                          Adjustment to Exercise Price for Dividends.  In
its sole discretion, the Board may elect that, in the event that the Company
should pay a dividend in cash to all holders of outstanding Common Stock, the
exercise price for each outstanding Option designated by the Board in its sole
discretion will be reduced by an amount equal to the per share amount of such
dividend; provided, that the exercise price for an Option shall not be reduced
below zero. Notwithstanding the foregoing, no reduction in the exercise of any
Option held by a Non-Employee Director may occur pursuant to this section 6(n)
unless (i) the Company receives confirmation from the staff of the Securities
and Exchange Commission that such reductions are permissible under the Company’s
exemptive order granted January 29, 2003, or (ii) the Company receives an order
from the Securities and Exchange Commission explicitly permitting such
reductions.  If the Board elects to so adjust the exercise prices of Options
pursuant to this authority, the Board shall have the right at any time to
discontinue the applicability of this section to any or all Options.”

 

3.                                       Except as set forth in this Fourth
Amendment, the Plan shall be unaffected hereby and shall remain in full force
and effect.

 

--------------------------------------------------------------------------------